  Case: 4:19-cv-01691-JAR Doc. #: 15 Filed: 09/25/19 Page: 1 of 4 PageID #: 98


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

MATTHEW RANKIN,                                       )
                                                      )
                   Plaintiff,                         )
                                                      )
             vs.                                      )
                                                      )          Case No. 4:19-cv-01691-JAR
CITY OF PEVELY, et al.,                               )
                                                      )
                   Defendants,                        )

                                   CASE MANAGEMENT ORDER

        Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and the

Differentiated Case Management Program of the United States District Court of the Eastern

District of Missouri, and the Rule 16 Conference held on September 25, 2019,

        IT IS HEREBY ORDERED that the following schedule shall apply in this case, and will

be modified only upon a showing of exceptional circumstances:

        I.         SCHEDULING PLAN

        1.         This case has been assigned to Track 2 (Standard).

        2.         All motions for joinder of additional parties or amendment of pleadings shall be

filed no later than November 30, 2019.

        3.         Disclosure shall proceed in the following manner:

                   (a)     The parties shall make all disclosures required by Fed. R. Civ. P. 26(a)(1)

by November 1, 2019.

                   (b)     Plaintiff shall disclose any expert witnesses and shall provide the reports

required by Rule 26(a)(2), Fed. R. Civ. P., no later than February 15, 2020, and shall make expert

witnesses available for depositions, and have depositions completed, no later than March 30,

2020.

                                                    1
      Case: 4:19-cv-01691-JAR Doc. #: 15 Filed: 09/25/19 Page: 2 of 4 PageID #: 99


                 (c)    Defendants shall disclose any expert witnesses and shall provide the reports

required by Rule 26(a)(2), Fed. R. Civ. P., no later than April 30, 2020, and shall make expert

witnesses available for depositions, and have depositions completed, no later than May 30, 2020.

                 (d)    The presumptive limits of ten (10) depositions per side as set forth in Fed.

R. Civ. P. 30(a)(2)(A), and twenty-five (25) interrogatories per party as set forth in Fed. R. Civ. P.

33(a) shall apply.

                 (e)    Requests for physical or mental examinations of parties pursuant to Rule

35, Fed.R.Civ.P., are not anticipated.

                 (f)    The parties shall complete all discovery in this case no later than July 1,

2020.

                 (g)    Motions to compel shall be pursued in a diligent and timely manner.

          4.     This case shall be referred to alternative dispute resolution on May 15, 2020, and

that reference shall terminate on July 17, 2020.

          5.     Any motions for summary judgment, motions for judgment on the pleadings,

motions to sever, or, if applicable, any motion to exclude testimony pursuant to Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) or Kuhmo Tire Co. Ltd. v. Carmichael, 526 U.S.

137 (1999), must be filed no later than July 31, 2020. Opposition briefs shall be filed no later

than August 31, 2020, and any reply brief may be filed no later than September 10, 2020.

II.       ORDER RELATING TO TRIAL

          This action is set for a JURY trial on November 16, 2020, at 9:00 a.m. This is a 2 week

docket, and the parties are expected to be ready and available for trial on the first day of the docket

and thereafter on twenty-four hours notice.

          In this case, unless otherwise ordered by the Court, the attorneys shall, not less than

twenty (20) days prior to the date set for trial:


                                                   2
  Case: 4:19-cv-01691-JAR Doc. #: 15 Filed: 09/25/19 Page: 3 of 4 PageID #: 100


       1.      Stipulation: Meet and jointly prepare and file with the Clerk a JOINT Stipulation

of all uncontested facts, which may be read into evidence subject to any objections of any party set

forth in said stipulation (including a brief summary of the case which may be used on Voir Dire).

       2.      Witnesses:

               (a)     Deliver to opposing counsel, and to the Clerk, a list of all proposed

witnesses, identifying those witnesses who will be called to testify and those who may be called.

               (b)     Except for good cause shown, no party will be permitted to call any

witnesses not listed in compliance with this Order.

       3.      Exhibits:

               (a)     Mark for identification all exhibits to be offered in evidence at the trial

(Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1, Deft.-A, or Pltf

Jones-1, Deft Smith-A, if there is more than one plaintiff or defendant), and deliver to opposing

counsel and to the Clerk a list of such exhibits, identifying those that will be introduced into

evidence and those that may be introduced. The list shall clearly indicate for each business record

whether the proponent seeks to authenticate the business record by affidavit or declaration

pursuant to Fed.R.Evid. 902(11) or 902(12).

               (b)     Submit said exhibits or true copies thereof, and copies of all affidavits or

declarations pursuant to Fed.R.Evid. 902(11) or 902(12), to opposing counsel for examination.

Prior to trial, the parties shall stipulate which exhibits may be introduced without objection or

preliminary identification, and shall file written objections to all other exhibits.

               (c)     Except for good cause shown, no party will be permitted to offer any

exhibits not identified or not submitted by said party for examination by opposing counsel in

compliance with this Order. Any objections not made in writing by the time of the final pretrial

conference may be considered waived.


                                                  3
  Case: 4:19-cv-01691-JAR Doc. #: 15 Filed: 09/25/19 Page: 4 of 4 PageID #: 101


        4.      Depositions, Interrogatory Answers, and Request for Admissions:

                (a)    Deliver to opposing counsel and to the Clerk a list of all interrogatory

answers or parts thereof and depositions or parts thereof (identified by page and line numbers), and

answers to requests for admissions proposed to be offered in evidence. Before the time of the

final pretrial conference, opposing counsel shall state in writing any objections to such testimony

and shall identify any additional portions of such depositions not listed by the offering party which

opposing counsel proposes to offer.

                (b)    Except for good cause shown, no party will be permitted to offer any

interrogatory answer, or deposition or part thereof, or answer to a request for admissions not listed

in compliance with this Order. Any objections not made as above required may be considered

waived.

        5.      Motions in Limine: Parties shall file all motions in limine to exclude evidence at

least ten (10) days before the pretrial conference.

        6.       Jury Instructions: At least ten (10) days prior to trial, each party shall submit

to the Court and to opposing counsel his/her/its written request for instructions and forms of

verdicts reserving the right to submit requests for additional or modified instructions in light of the

opposing party’s requests for instructions. (Each request must be supported by at least one

pertinent citation.)

        7.      Final Pretrial Conference: A final pretrial conference is set for November 12,

2020, at 1:30 p.m. in the courtroom of the undersigned.



Dated this 25th day of September, 2019.

                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE


                                                  4
